SHRUM, Presiding Judge.
The defendant J.L. Gooch was convicted by the court of two misdemeanors, leaving the scene of an accident § 577.060, RSMo 1986 (Case No. 17818), and failing to drive on the right half of the roadway, § 304.015, RSMo 1986 (Case No. 17840), and sentenced to concurrent terms of six months and thirty days, respectively. The cases have been consolidated on appeal.
After the state presented its case in chief, the defendant moved for acquittal. His motion was overruled. The defendant then presented evidence: his testimony and that of a witness.
On appeal, the defendant contends that the court erred in overruling his motion for judgment of acquittal at the close of the state’s case in chief because the evidence, up to that point, was insufficient to support conviction. The difficulty with the defendant’s point is that he did not stand on his motion for acquittal at the close of the state’s case. See State v. Green, 476 S.W.2d 567, 569[2] (Mo.1972). Instead, he introduced evidence in his own behalf. By doing so he waived any error with respect to the court’s overruling his motion for acquittal at the close of the state’s case. State v. White, 798 S.W.2d 694, 696—97[3] (Mo. banc 1990); Green, 476 S.W.2d at 569[2]; State v. Stolzman, 799 S.W.2d 927, 931[1] (Mo.App.1990).
Appellate review is limited to matters raised in the points relied on. State v. Hill, 812 S.W.2d 204, 208[5] (Mo.App.1991). Because the defendant waived at trial the only allegation of error he raises on appeal, *278nothing is preserved for our review. Nevertheless, we have examined the record ex gratia to evaluate the sufficiency of the evidence to convict the defendant. In a court-tried case, we affirm a finding of guilt if it is supported by substantial evidence. State v. Blount, 734 S.W.2d 309, 310 (Mo.App.1987). We conclude there was substantial evidence to support the trial court’s finding of guilt on both charges.
We affirm the judgments.
FLANIGAN, C.J., and MAUS, J., concur.